           Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


 AXEL NOEL APONTE GARCIA, DIXIA ALMIRKA
 LOPEZ SANTIAGO                         CIVIL NO.

 PLAINTIFFS

 v.

 FEDERAL AVIATION ADMINISTRATION, ADC

 LTD. N.M., MIGUEL A. CARRIÓN VAZQUEZ



 DEFENDANT



                                            COMPLAINT

TO THE HONORABLE COURT:

         COME NOW Plaintiffs through the undersigned attorney, who allege, expose and request

relief as follows:

                                                 Introduction

                                           Jurisdiction and Venue

      1. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, and the Federal Torts

Claims Act U.S.C. §§ 1346, 2671, et seq.

      2. Further this Court has supplemental jurisdiction under 28 U.S.C. § 1367.

      3. Venue is proper in this Court under 28 U.S.C. §§ 1391(b), as the plaintiffs and the

defendant all reside or are situated within this district.

                                              The Parties

Plaintiffs:
             Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 2 of 16




    4. The plaintiff, Axel Noel Aponte García, is of legal age, married, unemployed and a resident

of Cidra, Puerto Rico. His physical address is: Bo. Rincón Candelas Carr. 171 R. 733 K. 1.0, Cidra,

P.R. 00739 and the postcard P.O. Box 875, Cidra P.R. 00739, and its telephone number is: 787-

672-1250.

   5.   The plaintiff, Dixia Almirka López Santiagio, is of legal age, married, a housewife and a

neighbor of Cidra, Puerto Rico. Her physical address is: Bo. Rincón Candelas Carr. 171 R. 733 K.

1.0, Cidra, P.R. 00739 and the postcard P.O. Box 875, Cidra P.R. 00739, and its telephone number

is: 787-404-7310.



   Defendants:

                             Defendant, Federal Aviation Administration

        6.       The Defendant, Federal Aviation Administration (FAA), is a federal agency of the

United States Government with a primary place of business at: 800 Independence Avenue SW,

Washington, D.C. 20591. Action is brought against Defendant FAA through the United States

District Attorney for the District of Puerto Rico at Torre Chardón, Suite 1201, 350 Carlos Chardón

Street, San Juan, PR 00918.

                                 Defendant, Miguel A. Carrión Vázquez



   7.   The Defendant, Miguel A. Carrion Vázquez (Carrion), is of legal age, married, a security

supervisor and a resident of Cidra, Puerto Rico. Its physical address is: Urb. Arbolada F-26 Calle

Ceiba, Caguas P.R. 00725 and its telephone number is: 787-586-9339 and 939-337-8766.
             Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 3 of 16




                                       Defendant, ADC Ltd. N.M.

   8.   The Defendant, ADC Ltd. N.M. (ADC), is a for-profit corporation organized under the

laws of the State of Puerto Rico and authorized to conduct business in Puerto Rico, which is

dedicated to providing security services. Its physical address is: Urb. Enramada D-17 Camino de

Amapolas, BAYAMON, PR, 00961 and the postal address is: 909 Virginia Street NE, Suite 104,

ALBUQUERQUE, NM, 87108.



        9.       8. The Co-defendants of unknown names are the Insurance Companies X, Y, Z,

who are, presumably, the insurance companies of the defendants.

        10.      9. Companies A, B and C are fictitious names that designate corporations,

partnerships or associations whose real names are currently unknown, and which are or could be

liable to the plaintiff as a result of their negligent acts or omissions or negligent.

        11.      10. John Doe, Jane Doe and Joe Doe are fictitious names that designate people

whose real names are currently unknown, and who are or could be liable to the plaintiff as a result

of their negligent or negligent acts or omissions, either in their personal capacity or as agents and

or employees of the defendants.

                                          General Allegations

        12.      Mr. Axel Noel Aponte García (hereinafter Aponte or Mr. Aponte), was an

employee of the Defendant, ADC, as security officer at the Luis Muñoz Marín Airport from June

14, 2019 to August 1, 2019.

        13.      Mr. Aponte's immediate supervisor while he was working for ADC was Mr. Miguel

A. Carrion Vázquez.
          Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 4 of 16




       14.     That at the beginning of Aponte’s employment at ADC, Carrion expressed to

Aponte his dissatisfaction with his recruitment by indicating that he was going to nickname him

“God Award”.

       15.     Aponte informed Mr. Carrion that he did not accept to be addressed under a

nickname.

       16.     That on June 20, 2019, Aponte began his shift from 4:00 in the morning to 4:00 in

the afternoon, when he noticed that Officer Valentin was absent.

       17.     That on June 20, 2019, Officer Valentin was assigning the shift from 4:00 in the

morning to 4:00 in the afternoon.

       18.     That after noticing the absence of Officer Valentín, Aponte observed that another

officer in the shift, Officer Ortiz was preparing the Daily Report and that he reported in such report

that Officer Valentín was present.

       19.     That on June 21, 2019, Aponte showed up for his shift from 4:00 in the morning to

12:00 noon.

       20.     That on June 21, 2019, during the work shift from 4:00 in the morning to 4:00 in

the afternoon, Officer Valentín was assigned to work among other officers.

       21.     That on said shift of June 21, Officer Valentín had not shown up for his shift at 4:00

a.m. as assigned.

       22.     That Officer Jones, who was also on duty, indicated to Aponte that he had to get

used to the fact that Officer Valentin always arrived after 9:00 a.m., on Fridays.

       23.     That on June 21, 2019, Mr. Aponte noticed that Officer Valentín was late for his

work shift that day at 9:15 in the morning.


       24.     That Aponte sent an email to Mr. Cordova on July 1, 2019.
            Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 5 of 16




        25.      That among the matters reported in the email, Plaintiff informed Mr. Cordova that

Sup. Carrion treated him in a harsh and rude manner.


        26.      That on July 16, 2019, Plaintiff's shift started at 8:00 at night and ended at 4:00 in

the morning.


        27.      That at the end of the shift at 4:00 in the morning, Supervisor Carrion appeared on

Plaintiff’s shift.


        28.      That Plaintiff, upon the arrival of Sup. Carrión, presents him with a military-themed

cap as a gift from his trip to Florida, in an attempt to harmonize relations with Sup. Carrión.


        29.      Sup. Carrión, faced with such gesture, asked the Plaintiff if he had acquired such a

cap in Key West, to which the Plaintiff replied that he had not, followed by Sup. Carrion’s remark

that he was asking him because “Key West is full of homosexuals”, making a veiled insult of a

sexual nature towards the applicant.


        30.      That July 18, 2019, during the shift from 12:00 noon to 8:00 at night, Sup. Carrión

who worked from 4:00 am to 12:00 noon.


        31.      That after finishing his shift on July 18, he remained working after his assigned

schedule.


        32.      That during that shift, Officer Ortiz was on schedule from 4:00 am to 4:00 pm.


        33.      That on that day, Sup. Carrion, dispatched Officer Ortiz contrary to the scheduled

itinerary and stayed on duty with the Plaintiff.
           Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 6 of 16




         34.   That at 1:00 p.m. on the aforementioned date, the Plaintiff approached the Sup.

Carrion area and offered him coffee.


         35.   When going to Sup. Carrion, he was startled and then answered yes.


         36.    After receiving the coffee, Sup. Carrion rebukes the Plaintiff about his facial hair

style.


         37.    Plaintiff had been wearing this style of facial hair since early July 2019.


         38.   The Plaintiff informs him that according to the ADC Employee Regulations,

officers can keep a lock as long as it is well cared for.


         39.   Sup. Carrion replied that he did not care for what the regulations said, that he did

not like that that officers have any facial hair on the job, that he was in charge and that whatever

he said were the rules.


         40.   Subsequently, Sup. Carrion continued to rebuke the Plaintiff as to whether he

"already understood the ADP system" referring to when the plaintiff recorded overtime hours

worked which Sup. Carrion refused to include on the Plaintiff's payroll.

         41.   Mr. Carrion threatened the Plaintiff with “ripping his head off” if he recorded the

hours that Plaintiff worked “overtime”.

         42.   On July 24, 2019, the Plaintiff notified Sup. Carrion by email of his concern and

dissatisfaction with the schedules since he observed that there were officers who were not assigned

night shifts working at midnight (12) hours with only one (1) day off while other employees

enjoyed two (2) days off and were not assigned late-night shifts while said shifts were constantly
            Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 7 of 16




assigned to the plaintiff.

       43.       Subsequently, on July 27, 2019, the Plaintiff was working his 8:00 p.m. shift. to

4:00 a.m.

       44.       Plaintiff and Officer Cruz received a call from Sup. Carrion at the number 939-337-

8766, which was answered by Cruz.

       45.       Sup. Carrion, informs Officer Cruz to call him from his personal cell phone, in

violation of the ADC LTD employee regulations. N.M.

       46.       Immediately afterwards, Sup. Carrion tells Officer Cruz to call him back from the

security post.

       47.       Cruz calls Carrion again from the phone at the security post and puts the call on

speaker phone mode at 8:21 p.m. at 787-586-9339, as required by Carrion.

       48.       When answering the call, Carrion begins to allege that Plaintiff and Cruz had made

multiple calls to his phone and insults and threatens them by saying that they were bastards and

saying “I'm going to rip their heads off."

       49.       Upon hearing the threat, the Plaintiff identifies himself over the loudspeaker and

asks Carrion to calm down and explains that they had not made calls to him since they had just

entered the shift.

       50.       Faced with this answer, Carrion reiterated his threat and states that they are both

bastards and says “I'm going to rip their heads off."

       51.       Plaintiff thereafter called the police to file a complaint regarding the threat made

by Carrion.

       52.       Later, on July 29, 219 at 4:00 a.m., Sup. Carrion shows up for his work shift and

tells Cruz that he had to speak with him without the presence of the plaintiff.
           Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 8 of 16




         53.   The plaintiff in the presence of Cruz indicates to Sup. Carrion that he needs to speak

with him about the incident of July 27, 2019.

         54.   In response to this request, Sup. Carrion, in an altered manner, told the Plaintiff that

he had nothing to talk to him about, that everything he said was a lie, and he complains that both

officers had notified the police.

         55.   That on July 31, 2019, Plaintiff requested a restraining order before the Municipal

Court of Cidra in Caguas for a Protection Order under Law No. 284-1999, known as the Law

Against Stalking, against Carrion.

         56.   That the Municipal Court of Cidra / Caguas issued an Ex Parte Restraining Order

on July 31, 2019 in favor of Aponte and against Carrion, which among other things ordered that

Carrion surrender all firearms in his possession to the Puerto Rico Police Department.

         57.   On August 1, 2019, the plaintiff notified an Incident Report to Ms. Connie

Williams, which related what happened on July 27, 2019 regarding the threats from Sup. Carrión.

         58.   63. On August 1, 2019, the plaintiff called José Ortiz of the Federal Aviation

Administration (FAA) to notify him of the protection order. This informed him that said entity had

no interference in the internal affairs of the ADC LTD staff. N.M.

         59.   That on August 1, 2019 Ms. Connie Williams, President of ADC, instructs Of.

Ortiz, four (4) hours later at 4:12 p.m. sends an email to Of. Ortiz to remove plaintiff's regulation

weapon, badge, and other ADC equipment.

         60.   That Mrs. Williams also indicated to Of. Ortiz to inform Plaintiff that he was fired.

         61.   That on August 2, 2019, Ms. Williams sent Plaintiff an email stating that he was

fired.

         62.   In the email, Ms. Williams stated that Aponte’s dismissal was at the request of the
         Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 9 of 16




Federal Aviation Administration Contracting Officer, Keri Henderson.

       63.     Ms. Williams's email nowhere informed that Aponte’s dismissal was as a result of

improper conduct.

       64.     That during his time working for ADC, Aponte never received any disciplinary

warning, written or verbal, for any reason.

       65.     That on August 3, 2019, the plaintiff requests unemployment benefits from the

Puerto Rico Department of Labor and Human Resources.

       66.     That as part of the investigation of the claim filed with the Department of Labor,

the Aponte was summoned to an interview on August 20, 2019, where he was informed that ADC

was questioning the Aponte's eligibility for unemployment benefits.

       67.     At said meeting, the Department of Labor Aponte was made aware of a letter sent

by Keri Henderson, of the FAA, dated August 1, 2019, in which alleged that that there complaints

that Aponte had caused difficulty and discontent among the officials of ADC.

       68.     That Keri Henderson, works in Washington, D.C. and does not have any

supervisory contact with the ADC work area at the Luis Muñoz Marín Airport.

       69.     That Keri Henderson, never supervised the ADC officers.

       70.     That the FAA letter signed by Ms. Henderson sets forth statements contrary to the

reasons for the dismissal reported to the plaintiff by ADC.

       71.     The Department of Labor, issued a determination on Aponte’s unemployment

claim, finding that the evidence provided by ADC did not show that the plaintiff had violated any

rule of the employer.

       72.     That consequently, the Department of Labor notified the plaintiff that ADC

appealed to said agency the determination granting unemployment benefits to the plaintiff and
         Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 10 of 16




summoning him to an administrative hearing on October 3, 2019, in Caguas.

       73.     That on October 3, 2019, ADC never appeared at the hearing indicated on October

3, 2019 before the Department of Labor.

       74.     That Sup. Carrión has a history of hostile conduct towards ADC employees.

       75.     That Officer Robles in or there on April 30, 2018, filed a claim with the federal

agency National Labor Relations Board, alleging hostile conduct and the use of coercion to obtain

statements from employees.

       76.     That said agency carried out an administrative investigation of the aforementioned

claim, of which ADC was notified.

       77.     That said dispute was in force during the events of this lawsuit and that it

culminated in December 2019.

       78.     That Officer Robles in or there on August 9, 2018, filed a claim with the federal

agency National Labor Relations Board, alleging hostile conduct, harassment and false

representations on the part of Mr. Carrión.

       79.     That said agency carried out an administrative investigation of the aforementioned

claim, of which ADC was notified.

       80.     That said dispute was in force during the events of this lawsuit and that it ended in

December 2019.

       81.     That also on November 1, 2018, Of. Robles filed a claim for coercive measures by

Sup. Carrión, with the federal agency National Labor Relations Board.

       82.     That said agency carried out an administrative investigation of the aforementioned

claim, of which ADC was notified.

       83.     That the aforementioned claim was in force during the events of this lawsuit and
             Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 11 of 16




ended in December 2019.

        84.      That on May 20, 2019, Of. Cruz informed ADC that he had to file a complaint with

the police for harassment and hostile conduct by Mr. Carrión.

        85.      That during the incident with Mr. Carrión and Of. Cruz on May 20, 2019, was the

Of. Ortiz, who did not intervene in ensuring the safety of Of. Cruz and Mr. Carrión.

        86.      That despite being disarmed by the Protection Order issued on July 31, 2019, Sup.

Carrión continued to work at ADC in contravention of the contract with the FAA, which requires

ADC officers to be armed.

        87.      That Sup. Carrión made representations that he knew to be false to the FAA about

the plaintiff's conduct, indicating that he had engaged in improper conduct.

        88.      That Sup. Carrión made representations that he knew to be false to the FAA about

the plaintiff's conduct, indicating that he had engaged in improper conduct with the intention of

having the plaintiff fired.

        89.      That the ADC made false representations to the FAA about the plaintiff's conduct,

indicating that the plaintiff had engaged in improper conduct.

        90.      That ADC never investigated the allegations of misconduct brought against the

plaintiff.

        91.      That FAA never investigated, before recommending the defendant's removal, the

veracity of the plaintiff's allegations of improper conduct reported by ADC and Sup. Carrión.

        92.      That ADC, Sup. Carrión and FAA, through Keri Henderson, conspired to expose

false statements of the plaintiff's conduct in order to fire him.

        93.      That ADC and FAA, through Keri Henderson, made false representations about the

plaintiff's conduct before the Puerto Rico Department of Labor and Human Resources.
        Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 12 of 16




                       First Claim for Relief: RETALIATION LAW 115-1991


  94. Paragraphs 1 through 106 above are incorporated as if fully set forth herein.

  95. The actions of the ADC violate Law No. 115 of December 20, 1991, as amended, known

as the Law Against Unfair Dismissal or Retaliation to all Employees for Offering Testimony

before a Legislative, Administrative or Judicial Forum (29 LPRA § 194 et seq).

  96. The plaintiff incurred in protected conduct under Act No. 115 when informing by email of

July 1, 2019, Vice President Jerome Cordova, about the disrespectful, rude and harsh treatment of

Sup. Carrion.

  97. The plaintiff incurred in protected conduct under Act No. 115 by reporting by email dated

July 1, 2019, to Vice President Jerome Cordova about the practice of employees collecting hours

as worked while they were absent from the job of job.

  98. The plaintiff engaged in protected conduct under Act No. 115 by reporting by email dated

July 1, 2019, to Vice President Jerome Cordova about the practice of employees collecting hours

as worked while they were absent from the job of job.

  99. The plaintiff incurred in protected conduct under Act No. 115 when testifying before the

Cidra / Caguas Municipal Court, in procedure LA2019-0548, on the Protection Order under Act

No. 284-1999, known as the Act Against Stalking.

  100. The plaintiff's dismissal occurred one (1) day after he petitioned the Cidra / Caguas

Municipal Court for the Protection Order against Sup. Carrión.

  101. By violating the Establishment Clause as set forth above, LMS School’s, and therefore the

Commonwealth, has under color of statutes, ordinances, regulations, policies, custom, or usage,
         Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 13 of 16




deprived or threatened to deprive the plaintiffs of rights secured by the First and Fourteenth

Amendments to the U.S. Constitution, entitling them to a remedy under 42 U.S.C. § 1983.

          Second Claim for Relief: VIOLATION OF THE WORK DAY IN PUERTO RICO
                                        LAW 379-1948


   102. Paragraphs 1 through 114 above are incorporated as if fully set forth herein

   103. The actions of the defendant also violate Act No. 379 of May 15, 1948, as amended, known

as the Act to Establish the Work Day in Puerto Rico (29 L.P.R.A §271 et seq).

   104. Article 4 of Law 379-1948 establishes that overtime hours are those that an employee

works in a week for his employer in excess of forty (40) hours.

   105. During the week of July 20, 2019 to July 26, 2019, the plaintiff worked fifty-six (56) hours.

   106. That of those 56 hours, the sixteen (16) hours worked in excess of the forty weekly hours

were not paid as overtime.

        Third Claim for Relief: VIOLATION OF THE WORK DAY IN PUERTO RICO LAW
                                                 379-1948
   107. Article 1802 of the Civil Code of Puerto Rico provides that "He who by action or omission

causes harm to another, intervening fault or negligence, is obligated to repair the damage caused."

   108. The co-defendant, Miguel Carrion, maliciously and with the intention of causing harm to

the plaintiff, made false statements to the FAA indicating that the plaintiff's conduct was improper.

   109. Mr. Carrión made these expressions after the plaintiff pointed out a scheme by which the

co-defendant provided his access card to the payroll system to some employees so that they could

alter their hours of entry and attendance to claim the payment of hours not worked.

   110. To the extent that the plaintiff did not participate in the schedule alterations, Mr. Carrión

maintained hostile and harassing behavior towards the plaintiff.

   111. Mr. Carrion's false statements towards the FAA resulted in the FAA issuing a
         Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 14 of 16




recommendation for the removal of the plaintiff from his area of employment, which had the

practical consequence of the plaintiff's dismissal since ADC does not hold another place of

employment. employment where he could relocate the applicant.

   112. Mr. Carrión was the complainant's immediate supervisor and therefore the only person who

could provide statements of the complainant's job performance.

   113. Co-defendant Keri Henderson states that the FAA based its recommendation on complaints

that the plaintiff allegedly caused hardship and discontent among ADC security officers, who were

supervised by Mr. Carrión and not Keri Henderson.

   114. The false statements of Mr. Carrión constitute a wrongful action that resulted in the

dismissal of the plaintiff.

           Fourth Claim for Relief: VICARIOUS LIABILITY OF ARTICLE 1803 OF THE
                             CIVIL CODE AGAINST ADC LTD. NM


   115. Article 1803 of the Civil Code of Puerto Rico provides that the “company will be liable

vicariously for the acts or omissions of negligence or negligence with respect to the damages

caused by its dependents in the service of the branches in which they were employed, or on the

occasion of its functions".

   116. By virtue of the aforementioned legal provision, ADC vicariously responds for the actions

of Mr. Carrion, regarding the false statements made by him and that caused the dismissal of the

plaintiff and the damages resulting from said conduct.

   117. At all times during the events mentioned in this complaint, Mr. Carrión was an employee

of the co-defendant ADC.

           Sixth Claim for Relief: NEGLIGENCE UNDER ARTICLE 1802 OF THE CIVIL

                                  CODE AGAINST ADC LTD. NM
            Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 15 of 16




        118.    The co-defendant ADC was aware of Mr. Carrion's history of hostile conduct and

pattern of threats.

        119.    Both Officer Robles and Officer Cruz had reported on numerous occasions on the

threatening conduct of Mr. Carrion.

        120.    The plaintiff also warned co-defendant ADC, using its open door policy, about the

threatening conduct of Mr. Carrion.

        121.    At no time did it take measures to protect the other employees from Mr. Carrión's

pattern of harassment, which was armed by ADC at all times when he threatened the other security

officers.

        122.    The negligence of the co-defendant ADC, caused the plaintiff to be constantly

subjected to harassment to his person and threats against his life by Mr. Carrión.



                                                  Damages

   123. Plaintiff seek damages in the amount of $100,000.00 for the remarks against Mr. Aponte’s

good reputation and security clearance.

   124. Plaintiff seeks $59,715.48 in lost wages.

   125. Plaintiff seeks the amount of $319,430.96 under the Retaliation Law, corresponding to the

penalty of double the damages established by statute.

   126. Plaintiff seeks that all defendants be held joint and severally liable.

                                             Attorney Fees

   127. Plaintiffs also request an order awarding them the costs of this action, including attorneys’

fees, costs, and expenses, under 42 U.S.C. § 1988.

                                                Other Relief
      Case 3:21-cv-01280-SCC Document 1 Filed 06/15/21 Page 16 of 16




128. Plaintiffs additionally request such other relief as the Court deems just and proper.




    RESPECTFULLY SUBMITTED.

    In Caguas, Puerto Rico this 15th of June 2021.




                                                            s/Carlos A. Cintron Garcia, Esq.
                                                            USDC-PR: 306413
                                                            PO BOX 7222
                                                            CAGUAS, PR 00726-7222
                                                            TEL: 787-325-6001
                                                            cintrongarcialaw@gmail.com

                                                            Attorney for Plaintiffs
